Case: 15-11250      Document: 00513676477         Page: 1    Date Filed: 09/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 15-11250                              FILED
                                  Summary Calendar                    September 13, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BERNAL MEZA-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:03-CR-351-2


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Bernal Meza-Flores, federal prisoner # 30940-177, filed a motion under
18 U.S.C. § 3582(c)(2) seeking a reduction of his 210-month sentence for
possession with the intent to distribute methamphetamine. The motion was
based on Amendment 782 of the Sentencing Guidelines, which amended the
drug quantity table set forth at U.S.S.G. § 2D1.1(c), effectively lowering most
drug-related base offense levels by two levels. See U.S.S.G., Appendix C,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11250     Document: 00513676477     Page: 2   Date Filed: 09/13/2016


                                  No. 15-11250

Amend. 782. Under the amended version of § 2D1.1(c)(1), 4.5 kilograms or
more of methamphetamine triggers the highest base offense level, 38. See
§ 2D1.1(c)(1). The district court denied the motion. It determined that because
Meza-Flores was held accountable for more than 4.5 kilograms of
methamphetamine, his offense level was not reduced by Amendment 782.
      Meza-Flores moves this court for leave to proceed in forma pauperis
(IFP) in his appeal of the district court’s denial of his § 3582(c)(2) motion. His
motion is construed as a challenge to the district court’s certification that his
appeal is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 2020 (5th
Cir. 1997); 28 U.S.C. § 1915(a)(3). If the appeal is frivolous, this court may
dismiss it sua sponte under 5TH CIR. R. 42.2. Baugh, 117 F.3d at 202 n.24.
      A § 3582(c)(2) motion is not a second opportunity to challenge the
appropriateness of the original sentence. United States v. Whitebird, 55 F.3d
1007, 1011 (5th Cir. 1995). In determining whether a defendant is eligible for
a sentence reduction based on an amendment to the Guidelines, the court
“shall substitute only [the amendment] for the corresponding guideline
provisions that were applied when the defendant was sentenced and shall
leave all other guideline application decisions unaffected.” § 1B1.10(b)(1). The
district court correctly determined that Meza-Flores was ineligible for a
sentence reduction based on the drug quantity attributed to him at the original
sentencing hearing. See Dillon v. United States, 560 U.S. 817, 826 (2010). The
appeal is without arguable merit; therefore, the motion for leave to proceed
IFP is DENIED, and the appeal is DISMISSED. See Baugh, 117 F.3d at 202
& n.24; 5TH CIR. R. 42.2.




                                        2